     Case 4:19-cv-00035-RM-LAB Document 96 Filed 03/31/20 Page 1 of 3



      R. Shawn Oller; AZ Bar No. 019233
 1    soller@littler.com
      Peter C. Prynkiewicz; AZ Bar No. 015256
 2    pprynkiewicz@littler.com
      LITTLER MENDELSON, P.C.
 3    2425 East Camelback Road, Suite 900
      Phoenix, AZ 85016
 4    Telephone: 602.474.3600
      Facsimile: 602.957.1801
 5
      Attorneys for Defendants State of Arizona,
 6    Andy Tobin, and Paul Shannon
 7
                               UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Russell B. Toomey,                               Case No. CV 19-0035-TUC-RM (LAB)
10                Plaintiff,
                                                    STIPULATION FOR EXTENSION OF
11   v.                                             TIME TO RESPOND TO
                                                    PLAINTIFF’S MOTION FOR CLASS
12   State of Arizona; Arizona Board of Regents, CERTIFICATION (FIRST REQUEST)
     d/b/a University of Arizona, a governmental
13   body of the State of Arizona; Ron
     Shoopman, In his official capacity as Chair
14   of the Arizona Board of Regents; Larry
     Penley, in his official capacity as member of
15   the Arizona Board of Regents; Ram
     Krishna, in his official capacity as Secretary
16   of the Arizona Board of Regents; Bill
     Ridenour, in his official capacity as
17   treasurer of the Arizona Board of Regents;
     Lyndel Manson, in her official capacity as
18   member of the Arizona Board of Regents;
     Karrin Taylor Robson, in her official
19   capacity as member of the Arizona Board of
     Regents; Jay Heiler, in his official capacity
20   as member of the Arizona Board of Regents;
     Fred Duval, in his official capacity as
21   member of the Arizona Board of Regents;
     Andy Tobin, in his official capacity as
22   Director of the Arizona Department of
     Administration; Paul Shannon, in his
23   official capacity as Acting Assistant
     Director of the Benefits Services Division of
24   the Arizona Department of Administration,
25                Defendants.
26
27
28                                              -1-
      Case 4:19-cv-00035-RM-LAB Document 96 Filed 03/31/20 Page 2 of 3




 1         Defendants State of Arizona, Andy Tobin, and Paul Shannon respectfully request
 2 that the Court issue an Order extending their time to respond to Plaintiff’s Superseding
 3 Motion for Class Certification from April 6, 2020 through April 20, 2020. The reason for
 4 this request is to allow Defendants’ new counsel to familiarize themselves with the case
 5 files, which they just received this week, the issues raised by Plaintiff’s motion, and to
 6 allow sufficient time to prepare a response to Plaintiff’s Motion. Plaintiff’s counsel has
 7 indicated that he does not object to this extension.
 8         DATED this 31st day of March 2020.
 9
10   s/ Christine K. Wee (w/ permission)         s/ Peter C. Prynkiewicz
     Victoria Lopez                              R. Shawn Oller
11   Christine K. Wee                            Peter C. Prynkiewicz
     ACLU FOUNDATION OF ARIZONA                  LITTLER MENDELSON, P.C.
12   3707 North 7th Street, Suite 235            Attorneys for Defendants State of Arizona,
     Phoenix, Arizona 85014                      Andy Tobin, and Paul Shannon
13   Attorneys for Plaintiff
14
15   s/ Joshua A. Block (w/ permission)
16   Joshua A. Block
     Leslie Cooper
17   AMERICAN CIVIL LIBERTIES
     UNION FOUNDATION
18   125 Broad Street, Floor 18
     New York, New York 10004
19   Attorneys for Plaintiff

20
21   s/ Wesley R. Powell (w/ permission)
     Wesley R. Powell
22   Matthew S. Friemuth
     WILLKIE FARR & GALLAGHER
23   LLP
     787 Seventh Avenue
24   New York, New York 10019
     Attorneys for Plaintiff
25
26
27
                                                  -2-
28
     Case 4:19-cv-00035-RM-LAB Document 96 Filed 03/31/20 Page 3 of 3



     I certify that the content of this document
 1   is acceptable to all persons required to
     sign the document and that authorization
 2   to electronically sign this document has
     been obtained.
 3
     s/ Peter C. Prynkiewicz
 4
     I hereby certify that I electronically
 5   transmitted the attached document to the
     Clerk's Office using the CM/ECF System
 6   for filing and transmittal of a Notice of
     Electronic Filing to the following
 7   CM/ECF registrants, and mailed a copy of
     same to the following if non-registrants,
 8   this 31st day of March 2020:
 9   Victoria Lopez
     Christine K. Wee
10   ACLU FOUNDATION OF ARIZONA
     3707 North 7th Street, Suite 235
11   Phoenix, Arizona 85014
     Attorneys for Plaintiff
12
     Joshua A. Block
13   Leslie Cooper
     AMERICAN CIVIL LIBERTIES
14   UNION FOUNDATION
     125 Broad Street, Floor 18
15   New York, New York 10004
     Attorneys for Plaintiff
16
     Wesley R. Powell
17   Matthew S. Friemuth
     WILLKIE FARR & GALLAGHER LLP
18   787 Seventh Avenue
     New York, New York 10019
19   Attorneys for Plaintiff
20   Paul F. Eckstein
     Austin C. Yost
21   Perkins Coie LLP
     2901 North Central Ave., Suite 2000
22   Phoenix, Arizona 85012-2788
     Attorneys for Defendants Arizona
23   Board of Regents d/b/a University of
     Arizona; Ron Shoopman; Larry
24   Penley; Ram Krishna; Bill Ridenour;
     Lyndel Manson; Karrin Taylor
25   Robson; Jay Heiler; and Fred Duval
26
     s/ Tisha A. Davis
27
                                                   -3-
28
